UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7724



KEITH WILLIAM DEBLASIO,

                                              Plaintiff - Appellant,

          versus


PAT MORENO, Marshall; SCOTT SEWELL, Marshal;
WILLIAM JEDNORSKI, Warden; T. DUNLAP, Lieu-
tenant; MILDRED DIXON, LPN; MS. HARRINGTON,
Officer; sued in their individual and official
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-3675-JFM)


Submitted:   May 31, 2000                  Decided:   June 15, 2000


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith William DeBlasio, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Andrea Margaretta Leahy-Fucheck, Assistant
United States Attorney, Baltimore, Maryland; John Joseph Curran,
Jr., Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Joseph Barry Chazen, Gina
Marie Smith, MEYERS, RODBELL & ROSENBAUM, P.A., Riverdale, Mary-
land, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Keith William DeBlasio appeals the district court’s orders

granting the Defendants’ motions to dismiss and for summary judg-

ment in his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinions and find

no reversible error.1   Accordingly, we affirm on the reasoning of

the district court. See DeBlasio v. Moreno, No. CA-96-3675-JFM (D.

Md. Sept. 22, 1997; May 28 & Dec. 15, 1999).2     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




     1
       Although we note that the district court improperly denied
DeBlasio’s motion to file an amended complaint under Fed. R. Civ.
P. 15(a), we find the error harmless.
     2
       Although two of the orders from which DeBlasio appeals was
filed on September 16, 1997, and December 14, 1999, they were
entered on the district court’s docket sheet on September 22, 1997,
and December 15, 1999, respectively.      September 22, 1997, and
December 15, 1999, are therefore the effective date of the district
court’s decisions.   See Fed. R. Civ. P. 58 and 79(a); see also
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2